Citation Nr: 0404721	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the disability evaluation for the 
veteran's post-operative cervical spine degenerative disc 
disease from 10 percent to noncompensable effective as March 
1, 2003, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1972 to October 
1980 and from September 1981 to February 1994.  

In July 2002, the St. Petersburg, Florida, Regional Office 
(RO) proposed to reduce the disability evaluation for the 
veteran's post-operative cervical spine degenerative disc 
disease from 10 percent to noncompensable.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 RO decision which effectuated the proposed 
reduction as of March 1, 2003.  The veteran has been 
represented throughout this appeal by the American Legion.  

For the reasons and bases discussed below, the reduction of 
the evaluation for the veteran's post-operative cervical 
spine degenerative disc disease from 10 percent to 
noncompensable was not proper.  The issue of the veteran's 
entitlement to an evaluation in excess of 10 percent for his 
post-operative cervical spine degenerative disc disease is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify you if further action is required on your part.  


FINDING OF FACT

The evidence of record at the time of the December 2002 
reduction action did not establish sustained improvement of 
the veteran's post-operative cervical spine degenerative disc 
disease.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's 
post-operative cervical spine disorder from 10 percent to 
noncompensable as of March 1, 2003, was improper.  38 C.F.R. 
§§ 3.655, 3.344(c) (2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Reduction

A.  Historical Review

In July 1999, the RO determined that the veteran's cervical 
spine degenerative disc disease was manifested by mild 
symptoms and assigned a 10 percent evaluation for that 
disability.  An August 2001 VA hospital summary notes that 
the veteran was diagnosed with cervical spine stenosis and 
subsequently underwent a C3 to C5 laminectomy.  In August 
2001, the veteran submitted a claim for both an increased 
evaluation and a temporary total rating under the provisions 
of 38 C.F. R. § 4.30 for his post-operative cervical spine 
degenerative disc disease based upon a period of 
convalescence following his August 2001 cervical spine 
surgery.  In September 2001, the RO granted a temporary total 
rating under the provisions of 38 C.F. R. § 4.30 for the 
period between August 7 and September 30, 2001 and deferred 
adjudication of the veteran's claim for an increased 
evaluation for a period of three months.  The veteran would 
then be scheduled for a VA examination for compensation 
purposes in order to more clearly assess his post-operative 
cervical spine disability picture.  

In May 2002, the veteran was scheduled for a VA examination 
for compensation purposes and informed of the provisions of 
38 C.F.R. § 3.655.  A July 2002 VA record states that the 
veteran failed to report for the scheduled examination.  In 
July 2002, the RO proposed to reduce the evaluation for the 
veteran's cervical spine disorder from 10 percent to 
noncompensable based upon VA clinical documentation 
reflecting the veteran's subjective reports of improvement of 
his disability and his failure to report for the scheduled 
examination.  In July 2002, the veteran informed the RO that: 
he had been unable to attend the scheduled examination due to 
his inability to obtain leave from his employment; had called 
the RO to reschedule the examination; had been told by VA 
personnel that the examination would be rescheduled for July 
2002; had not yet received a new examination appointment; and 
the evidence of record did not adequately reflect his current 
cervical spine disability picture.  In December 2002, the RO 
effectuated the proposed reduction as of March 1, 2003.  

B.  Restoration

The issue before the Board is whether the reduction of the 
evaluation for the veteran's service-connected post-operative 
cervical spine degenerative disc disease from 10 percent 
effective as of March 1, 2003, was proper.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The circumstances under 
which an evaluation may be reduced are specifically limited 
and carefully circumscribed by regulations promulgated by the 
Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2003) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
atherosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  ...  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  ...  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

(c)	Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, the VA shall issue a 
pre-termination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in relevant schedular criteria or 
there is an evaluation protected under 38 C.F.R. § 3.951(b) 
(2003), reduced to the lower evaluation.  Such notice shall 
also include the prospective date of discontinuance or 
reduction, the reason therefor and a statement of the 
claimant's procedural and appellate rights.  The claimant 
shall be allowed sixty days to indicate his or her 
willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 
sixty days or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pre-termination notice or the date of last 
payment, whichever is later.  38 C.F.R. § 3.655(c) (2003).  

A September 2001 VA treatment record conveys that the veteran 
was one-month "status/post cervical laminectomy for 
stenosis."  The veteran reported that he "was feeling 
better than pre-op," and had "decreased neck pain".  He 
did complain of some left thumb tingling.  On examination, 
the veteran exhibited improved left upper extremity strength 
and decreased left arm and hand sensation to pinprick.  An 
impression of "patient feeling better" was advanced.  An 
October 2001 treatment record states that the veteran 
reported that he was doing well and experienced decreasing 
left upper extremity numbness and 2/10 pain as compared to 
his previous pain level of 6-8/10.  

A November 2001 VA treatment record states that although the 
veteran reported that he felt "the best he has felt in 
years" and had "controlled pain," he was not completely 
back to normal.  The VA examiner advanced that the veteran 
was "now doing much better."  An impression of "cervical 
stenosis status post decompression posteriorly in August 
2001" was advanced.  A May 2002 VA treatment entry states 
that the veteran complained of neck pain, arm soreness, and 
finger twinges.  

In his July 2002 written statement, the veteran conveyed 
that:

I do not desire a new physical exam nor 
an appeal of this matter.  I just want 
continued coverage for this 
service-connected disability, inform you 
that I tried, in good faith, to met my 
appointments, and give you a true 
reflection of my service record.  

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's cervical spine disability save for the veteran's VA 
physicians' and his own statements to the effect that his 
August 2001 laminectomy had significantly relieved his 
cervical complaints.  Treating VA physicians noted that the 
veteran continued to experience mild degenerative disc 
disease symptoms such as neck pain, left upper extremity 
sensory impairment, and finger twinges.  The veteran was 
initially award a 10 percent evaluation for his cervical 
spine degenerative disc disease based upon the findings of 
mild symptomatology associated with that disorder.  The 
evidence does not show material improvement of the veteran's 
disability level.  Indeed, the RO merely noted that the 
veteran did not meet the criteria for a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) and/or 38 C.F.R. § 4.71a, Diagnostic 5243 (2003).  
This is the defect identified by the Court in Brown.  
Further, the basis for the reduction, namely the absence of 
clinical documentation of significant cervical spine 
impairment, is undermined by the VA's apparent failure to 
reschedule the veteran for a VA examination for compensation 
purposes despite his contemporaneous requests.  In the 
absence of specific and objective findings of material 
improvement of the veteran's disability, the Board concludes 
that the reduction of the evaluation for the veteran's 
post-operative cervical spine degenerative disc disease from 
10 percent to noncompensable was improper.  


II.  Veterans Claims Assistance Act

In reviewing the issue of the propriety of the reduction of 
the evaluation for the veteran's post-operative cervical 
spine degenerative disc disease, the Board observes that the 
VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  An April 
2003 RO letter to the veteran informed him of the Veterans 
Claims Assistance Act of 2000 (VCAA); the evidence needed to 
support his claim; and what actions he needed to undertake.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notice provided to the veteran does not strictly 
comply with the guidelines as set forth in the preceding 
sentence, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

The reduction of the evaluation for the veteran's 
post-operative cervical spine 


degenerative disc disease from 10 percent to noncompensable 
as of March 1, 2003, was improper.  


REMAND

The veteran has not been afforded a VA examination for 
compensation purposes following his August 2001 cervical 
laminectomy.  The Court has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claim, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claim.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of the 
his cervical spine after August 2001, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after September 2002 be 
forwarded for incorporation into the 
record

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected post-operative 
cervical spine degenerative disc disease.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative cervical spine 
degenerative disc disease and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
cervical spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's post-operative cervical 
spine degenerative disc disease upon his 
vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal disorders.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted. 

5.  The RO should then adjudicate the 
veteran's entitlement to an increased 
evaluation for his post-operative 
cervical degenerative disc disease with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



